104 F.3d 376
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Steve P. RADOS, INC. Appellant,v.Togo D. West, Jr., SECRETARY OF THE ARMY, Appellee.
96-1169.
United States Court of Appeals, Federal Circuit.
Dec. 13, 1996.

Before MAYER, MICHEL, and RADER, Circuit Judges.
PER CURIAM.


1
Steve P. Rados, Inc. appeals the decision of the U.S. Army Corps of Engineers Board of Contract Appeals, No. 6130, 96-1 BCA p 27,982 (1995), denying its appeal of a contracting officer's deemed denial of its claim for an equitable adjustment under the Differing Site Conditions clause of the contract.  Having carefully considered the arguments put forth by the parties, we affirm on the basis of the opinion of the board.